OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by this court on June 16, 1965, under the name Jack Bernard Solerwitz. By decision and order of this court dated March 16, 1989, *336the respondent was suspended from the practice of law until the further order of this court.
The Special Referee found the respondent guilty, inter alia, of neglecting a legal matter entrusted to him resulting in the expiration of the Statute of Limitations and failing to return any part of the $10,000 fee; neglecting another legal matter entrusted to him resulting in the expiration of the Statute of Limitations and refusing to return any part of the $15,000 fee; converting to his own use and benefit escrow funds amounting to at least $134,500; and converting to his own use escrow funds amounting to more than $23,000 and failing to return any part of the $50,000 fee that was paid to him in advance by the client.
The petitioner moves to confirm the report of the Special Referee.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the professional misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
The respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Jack B. Solerwitz is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Jack B. Solerwitz is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law *337before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.